DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 103
as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2012), as evidenced by Thermo-Finnegan (2014), both cited in the IDS.

Wynne et al. teaches a method comprising:
known microbes (gram-negative
Y. rohdei) (Pg. 9364, Column 2, Lines 22-23 and Pg. 6365, Column 1, Lines 1-3),
disrupting/lysing the microbes in the sample (aliquot) with formic acid to form a
fluid cellular extract comprising one or more intact, soluble proteins (Pg. 9634, Column 2, Lines 19-21 and Pg. 9635, Column 1, Lines 1-3), and reading on Claims 1 in part, 7
in part, 14 in part;
separating a soluble protein fraction (supernatant solution) from an insoluble protein fraction present in the fluid cellular extract (Pg. 9634, Column 2, Lines 21-23);
performing a first mass spectrometric step/"top-down” (MALDI-TOF-MS, see Fagerquist, Pg. 127, Abstract), acquiring/detecting one or more mass spectra representative of the one or more intact, soluble proteins in the sample (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11), and reading on Claims 1 in part, 7 in part and 14 in part;
comparing the mass spectrometric data for the detected at least one protein from step b) to protein information contained in a reference database of known microbes (Pg. 9635, Column 1, Lines 31 -33), and reading on Claims 1 in part, 7 in part and 14 in part;
identifying at least one microbe to the genus/species level based on at least one match between the mass spectrometric data and the protein information contained in the reference database (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11), and reading on Claims 1 in part, 7 in part and 14 in part;


second targeted, mass spectrometry step/"top-down” (Liquid Chromatography-MS/MS), wherein the identity of the microbe is used to limit the search of the database to detect and identify the proteins from the microbe indicative of genus/species/strain (phylogenetic) (Pg. 9635, Column 1, Lines 12-30 and 46-53 and Column 2, Lines 1-18 and Pg. 9637, Table 1), and reading on Claims 1 in part, 7 in part, 9 and 14 in part.

Wynne et al. suggests the use of the method for the identification of unknown organisms (Pg. 9637, Column 2, Lines 13-25).

Wynne et al. did not teach a method wherein the microbes were unknown, wherein the first top-down analytical method is used to obtain molecular weight information corresponding to the intact soluble proteins, and comparing the obtained molecular weight information to a reference database of known microbes to identify the unknown microbe to the genus-species level, as now required by Claims 1, 7 and 14;
 wherein neither the first top-down analytical method or the second top-down analytical method includes MALDI-TOF mass spectrometry (other than) and chemical or enzymatic digestion of proteins prior to performing mass spectrometry, as required by Claims 1, 7 and 14;
wherein step c) is performed automatically using mass spectrometry, as required by Claims 1, 7 and 14;

wherein based on the identified genus-species level of the microbe from step c), automatically (i) selecting a second top-down analytical method from a list of pre-defined analytical methods; as required by Claims 1, 7 and 14;
determining if one or more proteins selected from the group consisting of:  adhesion proteins, invasion proteins, motility/chemotaxis proteins, toxins, antiphagocytic proteins, proteins involved in suppressing immune response, and/or proteins indicative of antimicrobial resistance, antimicrobial susceptibility, and/or virulence of the identified microbe is present in the sample, as now required by Claims 1, 7 and 14;
wherein the first, top-down analytical method incorporates or includes direct infusion of the mixture into an electrospray (ES) apparatus without chromatographic separation, as required by Claims 3, 8 and 19;
wherein the first and second top-down analytical methods are performed using the same mass spectrometer, as required by Claims 5, 13 and 16;
or wherein one or both of the first, top-down analytical method and the second, top-down analytical method comprises: ionizing intact proteins to form ionized proteins; and analyzing the ionized proteins using mass spectrometry, wherein analyzing comprises:
(i) in a first mass spectrometry step, acquiring one or more mass spectra representative of one or more of the ionized proteins;
(ii) determining molecular weights for the one or more ionized proteins from the one or more mass spectra;

(iii) using the determined molecular weights of the one or more ionized proteins to search a first database containing molecular weights of known microbial proteins, and selecting a subset of candidate microbes from the first database;
(iv) in a second mass spectrometry step, selecting one or more precursor ions from the one or more ionized proteins and fragmenting the one or more precursor ions by fragmentation means to produce a plurality of product ions; and
(v) using respective mass-to-charge ratios (m/z) of the plurality of product ions to search a second database containing molecular weights of known microbial proteins and at least one of: product ion m/z values; amino acid sequence; or post- translational modification information of said known microbial proteins, wherein the subset of candidate microbes from the first database is used to limit a search of the second database, as required by Claims 6, 10 and 17.

Beaulieu et al. teaches that mass spectrometric identification may be implemented with a raw (not chemically or enzymatically digested) sample electrospray (ES) source after chromatographic separation (Pg. 8, Lines 20-21) and reading on Claims 3, 8, 19 and 20, 
wherein mass spectra can be used to determine the mass of the proteins (Pg. 8, Line 23);
and determining wherein the one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample (Pg. 77, Claim 1), and reading on Claims 1, 7 and 14.

With regard to Claims 1, 7 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Wynne et al. for the mass spectroscopic characterization of a known bacteria to apply the method to the identification of unknown microbes because the reference specifically suggests the method as having applicability in the identification and characterization of unknown microorganisms.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wynne et al. for characterizing and identifying known microbes with the method of Beaulieu et al. of identifying and characterizing microbes by determining whether one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample because this is no more than the combining of prior art elements (analysis of microbial proteins) according to known methods (top-down microbial protein analysis methods) to yield predictable results.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results;


Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to identify and
characterize microbes on a multifactor basis.  There would have been a reasonable
expectation of success in making this combination because both references are drawn
to the same field of endeavor, that is, mass spectroscopic analysis of microbial proteins.

With regard to the limitation that steps c) are performed automatically and the
first and second top-down analytical methods are performed using the same mass
spectrometer, those of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized that there are only a finite number of ways to
conduct the performance of the first and second top-down mass spectrometric analytical methods.  Either on the same or different mass spectrometers.  Further, the automation of previously manual activities is not inventive.  The MPEP at 2141 III.  and 2144.05 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;



In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to eliminate by-
hand performance of the method steps.  There would have been a reasonable
expectation of success in making this modification because both references are drawn
to top-down methods of characterizing and identifying microbes.

Verberkmoes et al. teaches a method, comprising: providing a sample (aliquot) containing multiple known microbes (gram-negative S. oneidensis) (Pg. 240, Column 2, Lines 48-50 and Pg. 241, Fig. 1);
disrupting the microbes in the sample (aliquot) without chemical or enzymatic digestion (lysis by sonication) to form a fluid extract (Pg. 240, Column 2, Lines 50- 54 and Pg. 241, Fig. 1);
separating a soluble protein fraction from an insoluble protein fraction present in the fluid extract and preparing a solution of the soluble protein fraction (Pg. 240, Column 2, Lines 55-62 and Pg. 41, Column 1, Lines 1-8 and Fig. 1);


ionizing a stream or flow of solution of the soluble protein fraction to form one or more ionized proteins by electrospray ionization (ES) (Pg. 242, Column 1, Lines 85-72 and Column 2, Lines 1 -9 and Pg. 248, Fig. 8) and Pg. 241, Column 1, Lines 31 -34 and Column 2, Lines 10-12);
analyzing the one or more ionized proteins with a mass spectrometer wherein the analyzing comprises:
in a first top-down, mass spectrometric step (ES-FTIR-MS), acquiring mass spectra representative of the intact soluble proteins in the sample (Pg. 245, Fig. 3a);
determining molecular weights for the intact, soluble proteins from the acquired mass spectra (Pg. 245, Fig. 3b);
and in a second, top-down mass spectrometry step (LC-MS/MS), selecting one or more precursor ions of the proteins from the one or more ionized ions of the proteins of the sample from a mass range window and repeating the MS until a sufficient number of mass range windows have been covered and fragmenting the precursor ions by collision induced dissociation (CID) fragmentation (see Thermo-Finnegan, Pg. 3, Lines 13-14) means to produce a plurality of product ions (Pg. 241, Column 2, Lines 21 -30 and Pg. 242, Column 1, Lines 7-15);
and analyzing a sufficient number of proteins to characterize or “identify” the S. oneidensis microbes In the sample (Pg. 249, Fig. 7).




It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Wynne et al. and
Beaulieu et al. for characterizing and identifying unknown microbes with mass
spectrometry and comprising a first mass spectrometric step/’top-down” analytical
method (MALDI-TOF MS) with the method of Verberkmoes et al. of identifying and
characterizing microbes with mass spectrometry and comprising a first mass
spectrometric step/"top-down” analytical method (ES-RTIR-MS) because this is no more
than the combining of prior art elements (analysis of microbial proteins) according to
known methods (top-down mass spectrometric microbial protein analysis methods) to
yield predictable results, and the simple substitution of one known element (ES-FTIR-
MS first top-down analytical method) for another (MALDI-TOF MS first top-down
analytical method).to obtain predictable results (analysis of intact, soluble proteins from
microbes).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results
(B) Simple substitution of one known element for another to obtain predictable results




Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution based on the availability
of mass-spectrometric equipment and artisan preference. There would have been a
reasonable expectation of success in making this modification because all of the
references are drawn to top-down methods of characterizing and identifying microbes
by mass spectrometry.

With regard to the limitations of Claims 1, 6, 7, 10, 14 and 17 of using/comparing the determined molecular weights to search a first database containing molecular weights of known microbial proteins, and selecting a subset of candidate microbes from the database;
and using mass-to-charge ratios of the plurality of product ions to search a
second database containing molecular weights of known microbial proteins and at least
one of product ion m/z values, amino acid sequence, or post-translational modification
information of said known microbial proteins, wherein the subset of candidate microbes
from the first database is used to limit a search of the second database, the combined
method of Wynne et al, Beaulieu et al. and Verberkmoes et al. would naturally include
these processes as it performs the same method steps as claimed.

Response to Arguments

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of cited references when considered as a whole, does not teach or suggest all the limitations of amended Claim 1 (Remarks, Pg. 12, Lines 13-34).

This is not found to be persuasive for the following reasons, as discussed above, the combination of Wynne, Beaulieu and Verberkmoes makes obvious all of the limitations in Claims 1, 7 and 14.

The Applicant argues that the cited references, alone or in combination, do not teach or suggest using a top-down analytical method using mass spectrometry other than MALDI-TOF for identifying an unknown microbe and automatically characterizing the now known microbe by automatically selecting a targeted, top-down analytical method using mass spectrometry other than MALDI-TOF to determine if specific proteins of the identified microbe are present in the sample (Remarks, Pg. 12, Line 34 and Pg. 13, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed above, Wynn teaches the use of a top-down analytical method to detect intact soluble proteins in a sample and identifying a known microbe to the genus/species level based on matches in a reference database, as well as suggesting the method could be used to identify unknown microbes.  


Wynne did not teach a method wherein the microbes were unknown, wherein the first top-down analytical method is not MALDI-TOF and is used to obtain molecular weight information corresponding to the intact soluble proteins, and comparing the obtained molecular weight information to a reference database of known microbes to identify the unknown microbe to the genus-species level.  Beaulieu et al. teaches that mass spectrometric identification may be implemented with a raw (not chemically or enzymatically digested) sample electrospray (ES) source after chromatographic separation wherein mass spectra can be used to determine the mass of the protein and determining wherein the one or more specific proteins indicative of antimicrobial resistance and/or virulence is present in the sample.  Verberkmoes et al. teaches a method, comprising ionizing a stream or flow of solution of the soluble protein fraction to form one or more ionized proteins by electrospray ionization (ES) analyzing the one or more ionized proteins with a mass spectrometer wherein the analyzing comprises in a first top-down, mass spectrometric step (ES-FTIR-MS), acquiring mass spectra representative of the intact soluble proteins in the sample and in a second, targeted top-down mass spectrometry step (LC-MS/MS), selecting one or more precursor ions of the proteins from the one or more ionized ions of the proteins of the sample from a mass range window and repeating the MS until a sufficient number of mass range windows have been covered and fragmenting the precursor ions by collision induced dissociation (CID) fragmentation means to produce a plurality of product ions and analyzing a sufficient number of proteins to characterize or “identify” the S. oneidensis microbes In the sample   Thus, the combination of the cited references teaches or makes obvious the claimed limitations.
The Applicant argues that identification of microbes by MALDI-TOF is different and less advantageous compared other top-down mass spectrometric methods and requires comparison of fingerprint spectra to a reference database for known microorganisms and not to microbial protein molecular weight information of known microbes (Remarks, Pg. 13, Lines 6-35 and Pg. 14, Lines 1-31).

This is not found to be persuasive for the following reasons, the Examiner’s position is not that MALDI-TOF is used or should be used to establish the identity of unknown microbes but that the Wynn reference establishes a template of microbial identification that can be used with other top-down mass spectrometric methods, such as that of Beaulieu and Verberkmoes to identify unknown microbes in a sample based on comparison of microbial protein molecular weight information to a database of known microbial protein molecular weight information.

The Applicant argues that Beaulieu and Verberkmoes allegedly fail to remedy the deficiencies of Wynn, Applicant noting that Beaulieu teaches that the portion of Beaulieu cited by the Examiner, including the not-cited Vaidyanathan teaches discrimination at the sub-species level and not identification of unknown microbes (Remarks, Pg. 15, Lines 1-25).




This is not found to be persuasive for the following reasons, the Beaulieu reference was cited only for the teaching that mass spectrometric identification may be implemented with a raw (not chemically or enzymatically digested) sample electrospray (ES) source after chromatographic separation and wherein obtained mass spectra can be used to determine the mass of the proteins.  As discussed above, it is through combination of all of the cited references that the limitations of unknown microbes in a sample are realized.

The Applicant also argues that the cited portion of Beaulieu also cites Everly which utilizes LC-MS and two extraction methods to produce biomarkers for the differentiation of two microbes but does not indicate whether the markers are used for identification are specific to the extraction method or unique to the microbes themselves and since no tandem MS was performed this information is not provided.  Applicant criticizes the small dataset used by Everly and notes the reference states that sequencing intact proteins on a chromatographic timescale was challenging and not attempted (Remarks, Pg. 15, Lines 26-33 and Pg. 16, Lines 1-4).\






This is not found to be persuasive for the following reasons, the Beaulieu reference was cited (not Vaidyanathan or Everly) only for the general teaching that mass spectrometric identification may be implemented with a raw (not chemically or enzymatically digested) sample electrospray (ES) source after chromatographic separation and wherein obtained mass spectra can be used to determine the mass of the proteins.  As discussed above, it is through combination of all of the cited references that the limitations of unknown microbes in a sample are realized.

The Applicant argues that Verberkmoes fails to remedy the alleged deficiencies of Wynn as it teaches a bottom-up mass spectrometric analysis of a digested protein sample to identify proteins from a known microbe followed by MALDI-TOF (Remarks, Pg. 16, Lines 5-12).

This is not found to be persuasive for the following reasons, as discussed above
and in the prior action, the combination of Wynne, Beaulieu and Verberkmoes makes obvious the limitations of the claimed invention.  Verberkmoes was only cited for its teaching of a first, top down analytical method (ESI-RTIR-MS) of undigested proteins as a substitution for the MALDI-TOF-MS analysis method of Wynne which the reference suggests can be used to identify unknown microbes from intact, soluble proteins.

The Applicant argues that Wynne’s suggestion of identifying unknown microbes are only drawn to the use of MALDI-TOF MS and would require further protein sequences from unknown organisms (Remarks, Pg. 16, Lines 13-24).
This is not found to be persuasive for the following reasons, while Wynn may be drawn to a preferred embodiment of MALDI-TOF, the reference further teaches that the difference between the described top-down approach and bottom-up approaches is “that the mass of the intact unknown protein is used here as a very important constraint in the database searches. This intact protein mass constraint results in matches only to protein sequences shared with other organisms, but when such top-down spectra are successfully assigned to a protein sequence, the full-length protein sequence is a much more powerful signature for the organisms’ identity than a short peptide, as already discussed. The availability of the intact protein mass can provide direct additional information for post-translational modifications undergone by the respective protein, and facilitate further its characterization. The top-down approach bypasses the need for protein digestion—a requirement for bottom-up proteomics. It also decreases the possibility for undesirable protein modifications during sample preparation”, see Wynne et al., Pg. 9641, Column 1, Lines 1-14 and Column 2, Lines 1-2.  Thus, the ordinary artisan would recognize that the reference teachings are not limited solely to the described MALDI-TOF top-down approach but are generally applied to all top-down analytical methods.  The fact that more protein sequencing would be required in order to compile a reference database as the basis for comparison with unknown microbe proteins is not a basis for non-obviousness as any comparison requires a reference for any viable comparison to be made.


The Applicant argues that the secondary references relate to characterization of known microbes and at best the combination of cited prior art demonstrates the suitability of top-down proteomic approaches (mainly MALDI) for detecting proteins in a biased search for proteins in a sample of known microbes and that a non-MALDI top-down mass spectrometric approach was yet to be developed, demonstrating long-felt need.  Applicant concludes that the combined references fail to remedy the alleged deficiencies of Wynne with regard to microbial identification (Remarks, Pg. 16, Lines 25-31 and Pg. 17, Lines 1-13).

This is not found to be persuasive for the following reasons, as discussed above, Wynne suggests that top-down approaches, not limited to MALDI can be used to identify unknown microbes.  Beaulieu also teaches that protein identification can be made based on mon-MALDI top-down approaches.  Applicant has not established that any long-felt need existed prior to the effective filing date of the claimed invention as there is no evidence of others failed attempts to solve the problem.  For reasons of record set forth above, the Examiner maintains that the combination of references makes obvious the claimed limitations.

   The Applicant argues that Beaulieu does not teach the limitations of amended claim 1, but rather provides examples of “characterizing” procedures by which determination of antimicrobial and virulence factors are achieved which utilize digested proteins.  

Applicant further argues that Beaulieu fails to remedy the alleged deficiency of Wynne of Claim 1, step d) because all of the teachings of Beaulieu relative to establishing characteristics involve digested proteins (Remarks, Pg. 17, Lines 15-32 and Pg. 18, and Pg. 19, Lines 1-33 and Pg. 20, Lines 1-4).

This is not found to be persuasive for the following reasons, clearly Beaulieu teaches the identification of at least one organism based on mass spectrometric analysis of proteins drawn to resistance to at least one microbial and virulence factor, wherein the mass spectrometric method is tandem MS (Claims 1-2). Nowhere in the cited portion of the reference is any requirement that the proteins be digested.  In fact, as noted above, the reference notes that MS identification can be performed with intact, raw proteins.  

Applicant argues that Verberkmoes fails to remedy the alleged deficiency of Wynne of Claim 1, step d) because the reference is drawn to bottom-up mass spectrometric analysis of a digested known protein sample followed by MALDI-TOF (Remarks, Pg. 20, Lines 5-19).






This is not found to be persuasive for the following reasons, as discussed above
and in the prior action, the combination of Wynne, Beaulieu and Verberkmoes makes obvious the limitations of the claimed invention.  Verberkmoes was only cited for its teaching of a first, top down analytical method (ESI-RTIR-MS) of undigested proteins as a substitution for the MALDI-TOF-MS analysis method of Wynne which the reference suggests can be used to identify unknown microbes from intact, soluble proteins.

The Applicant argues that the ordinary artisan in reading Beaulieu and Verberkmoes, would have understood that digestion of intact, soluble proteins or MALDI-TOF MS are allegedly the “gold standard” for microbial characterization analysis and asserts that the Office has relied on Official Notice as well as rationale for basis to combine the relied upon notice with the other art of record (Remarks, Pg. 20, Lines 20-30).

This is not found to be persuasive for the following reasons, the rationale for not requiring digestion of soluble, intact proteins prior to non-MALDI-TOF mass spectroscopic analysis may be found in the teachings of Beaulieu, Verberkmoes and Wynne as discussed above.  Further, as discussed above, the Examiner has provided precedential basis for the substitution of one top-down protein analysis method (ESI-RTIR-MS) of undigested proteins as a substitution for the MALDI-TOF-MS analysis method of Wynne which the reference suggests can be used to identify unknown microbes from intact, soluble proteins.  Thus, no Official Notice has been taken.
 
The Applicant argues that the cited references fail to disclose the steps of Claims 1, 7 and 14, steps c) and d), and that the automation of said steps is novel and non-obvious over the cited prior art which allegedly requires human intervention (Remarks, Pg. 21, Lines 1-30).

This is not found to be persuasive for the reasoning provided in the above rejections, which make obvious all of the limitations of the recited claims.  With particular regard to the “automating” of previously manual steps, as acknowledged by Applicant above, this has been well established as not inventive, see In re Venner at MPEP 2144.04 III.  

The Applicant argues that confirming the identity of a known microbe is not the same as identifying an unknown microbe in a sample, and therefore Beaulieu and Verberkmoes are inherently biased analysis.  The Applicant opines that the suggestion by Wynne to apply the methods to identification of unknown microbes is allegedly not obvious and at best is a suggestion to research further, citing Wynne’s noting of deficiencies in identifying unknown microbes to the genus/species level (Remarks, Pg. 21, Lines 31-32 and Pg. 22, Lines 1-9).




This is not found to be persuasive for the following reasons, while the cited references may be drawn individually to the identification and characterization of known microbes based on an analysis of intact, soluble proteins, the Wynne reference specifically suggests the application of the methods toward the identification of unknown microbes.  It is through combination of all of the cited references that the limitations of the claimed invention are met.  While Wynne may not have been 100% successful in identifying known microbes to the genus/species level, the method was successful to some degree.

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are rejected under 35 U.S.C. § 103
as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced
by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation, and further in view of Verberkmoes et al. (2012), as
evidenced by Thermo-Finnegan (2014), both cited in the IDS, as applied to Claims 1, 3,
5-10, 13, 14, 16, 17, 19 and 20, and further in view of Ho et al. (2003) and Lu et al.
(2010), both of record.

The teachings of Wynne et al., Beaulieu et al. and Verberkmoes et al. were
discussed above.

None of the above references taught a method wherein steps b)-c) were
performed in less than 10 minutes, as required by Claims 21, 23 and 25;

or wherein step d) is performed in less than 15 minutes, as now required by
Claims 22, 24 and 26.

Ho et al. teaches a method wherein ESI-MS of an intact protein (hemoglobin) has
an analysis time of 3 minutes per sample and is easily automated (Pg. 10, Column 1, Lines 35-47), and reading on Claims 1, 7 and 14, step b).

Lu et al. teaches a protein structure search database which can be (automatically) searched by a single computer in 2 minutes or in a cluster of
computers in 20 seconds (Pg. 1, Abstract).












It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et al., Beaulieu et al. and Verberkmoes et al. for performing a first, top-down mass spectrometry method (ES-FTIR-MS) to detect and obtain molecular weight information for intact, soluble proteins, automatically comparing the molecular weight information for the detected intact, soluble protein to protein molecular weight information in a reference database of known microbes to the genus-species level and based on the identification/matching of the microbe, automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods, to perform the targeted ES-FTIR-MS, automatic comparison of obtained data to a reference database of proteins indicative of antimicrobial resistance and/or virulence is present in the sample in less than 10 minutes and automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods (database) in less than 15 minutes, because Ho et al. teaches that ES-MS can be performed in 3 minutes per sample and Lu et al. teaches that a computer can search a database in 2 minutes.  Therefore, a reasonable time for performing the steps of Claims 1, 7 and 14, steps b)-d) would be 5 minutes.  Those of ordinary skill in the art would have been motivated to make this combination in order to obtain the desired data in the shortest time possible.  There would have been a reasonable expectation of success in making this combination because both the combined prior art and Ho et al. are drawn to ES-MS and because the automatic performance of steps such as searching a database for comparing obtained data and making a selection based upon such a comparison are known to be performed in several minutes or less, depending on the amount of computers applied to the task.
Response to Arguments

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 

The Applicant argues that neither Ho nor Lu remedy the alleged deficiencies of Wynne and the other cited references (Remarks, Pg. 22, Lines 10-12).

This is not found to be persuasive for the following reasons, the Ho et al. and Lu et al. references were cited only for their relevance to the time limitations in the steps of the claims.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/17/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653